
	
		II
		111th CONGRESS
		2d Session
		S. 3151
		IN THE SENATE OF THE UNITED STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Mr. Kerry (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish the Office for Global Women's Issues and the
		  Women’s Development Advisor to facilitate interagency coordination and the
		  integration of gender considerations into the strategies, programming, and
		  associated outcomes of the Department of State and the United States Agency for
		  International Development, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhancing Quality Assistance and
			 Leadership and Improving Transparency for Women Act or
			 the EQUALITY
			 Act.
		2.Findings
			(a)FindingsCongress
			 finds the following:
				(1)Women are vital
			 to successful development. On January 6, 2010, Secretary of State Clinton
			 stated, Women and girls are one of the world’s greatest untapped
			 resources. Investing in the potential of women to lift and lead their societies
			 is one of the best investments we can make. … (S)tudies have shown when a woman
			 receives even just one year of schooling, her children are less likely to die
			 in infancy or suffer from illness or hunger, and more likely to go to school
			 themselves..
				(2)According to the
			 World Bank—
					(A)investing in
			 women and girls yields large social and economic returns, including breaking
			 intergenerational cycles of poverty; and
					(B)societies that
			 treat males and females more equally experience more rapid economic growth and
			 poverty reduction than societies that discriminate based on gender.
					(3)United Nations
			 Millennium Development Goal 3 (MDG3) calls for redressing gender disparities
			 and empowering women. According to the United Nations, women have more access
			 to employment now than ever before; but they still earn
			 1/3 less than men. According to the World Bank, MDG3 is
			 the critical avenue through which several other goals are achievable,
			 including—
					(A)universal primary
			 education (MDG2);
					(B)a
			 2/3 reduction in the mortality rate among children younger
			 than 5 years of age (MDG4);
					(C)improvements in
			 maternal health (MDG5); and
					(D)a reduction in
			 the likelihood of contracting HIV/AIDS and other major diseases (MDG6).
					(4)Properly
			 investing in women requires a cross-cutting, multi-sectoral approach. On
			 October 8, 2009, Melanne Verveer, Ambassador-at-Large for Global Women’s
			 Issues, stated The major economic, security, governance, and
			 environmental challenges of our time cannot be solved without the participation
			 of women at all levels of society. Empowering women is one of the most
			 effective and positive forces for improving conditions around the globe.
			 Indeed, no country can prosper if half its people are left
			 behind..
				(5)The Department of
			 State and the United States Agency for International Development need stronger
			 tools to create a comprehensive plan and approach to mainstreaming women in
			 development. As of 2010, these efforts are only nascent. In his December 2,
			 2009, confirmation hearing before the Committee on Foreign Relations of the
			 Senate, USAID Administrator Dr. Rajiv Shah stated I believe effective
			 gender integration is often the difference between success and failure of a
			 broad variety of development investments..
				3.Office for
			 Global Women’s Issues
			(a)Establishment
				(1)In
			 generalThere is established, in the Office of the Secretary of
			 State, the Office for Global Women’s Issues (referred to in this section as the
			 Office).
				(2)PersonnelThe
			 Secretary of State may assign appropriate staff with relevant technical and
			 operational expertise to the Office to carry out the purposes of this
			 section.
				(b)Ambassador-at-Large
			 for Global Women’s IssuesThe Office shall be headed by an
			 Ambassador-at-Large for Global Women’s Issues (referred to in this section as
			 the Ambassador), who—
				(1)shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate;
				(2)shall report
			 directly to the Secretary of State; and
				(3)shall have the
			 rank and status of Ambassador-at-Large.
				(c)Duties
				(1)In
			 generalThe Ambassador is authorized to—
					(A)coordinate and
			 advise on activities, policies, programs, and funding of relevant bureaus and
			 offices of the Department of State, which relate to—
						(i)gender
			 integration;
						(ii)women’s and
			 girls’ economic, social and legal development, protection, improvement in role
			 and status in societies; and
						(iii)prevention and
			 response to violence against women and girls, including child and forced
			 marriage;
						(B)promote and
			 advance the full integration of gender analysis into the programs, structures,
			 processes, and capacities of the Department of State and other Federal
			 Government agencies conducting international programs;
					(C)work with
			 relevant offices within the Department of State to promote the collection,
			 retention, and analysis of data on programs and activities of the
			 Department—
						(i)to
			 integrate gender into its policies and programs;
						(ii)regarding the
			 protection and economic, social, and legal development of women and
			 girls;
						(iii)to improve the
			 role and status of women and girls in societies; and
						(iv)to
			 prevent and respond to violence against women and girls, including child and
			 forced marriage; and
						(D)in coordination
			 with relevant bureaus and offices of the Department of State, design support,
			 and implement relevant activities and programs regarding international girls’
			 and women’s issues.
					(2)Coordinating
			 roleThe Ambassador is authorized to—
					(A)advise and
			 coordinate with relevant Executive Branch agencies engaged in international
			 women’s policies and programs, including the Department of Justice, the
			 Department of Labor, the Department of Education, the Department of Health and
			 Human Services, the Department of Agriculture, the Department of Defense, the
			 Department of Commerce, the United States Agency for International Development
			 and the Millennium Challenge Corporation, on policies, programs, and funding of
			 such agencies relating to women’s issues in their international programs and
			 policies; and
					(B)work with
			 relevant Executive Branch agencies described in subparagraph (A), to compile
			 and make public comprehensive information about United States Government
			 international programs relating to—
						(i)the
			 economic, social, and legal development of women and girls;
						(ii)the protection
			 of women and girls;
						(iii)the improvement
			 of the role and status of women and girls in societies;
						(iv)the prevention
			 of and response to violence against women and girls, including child and forced
			 marriage; and
						(v)the
			 outcomes and effectiveness of such programs.
						(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador is authorized to represent the United States
			 in matters relevant to the status of women internationally.
				(d)Interagency
			 cooperation
				(1)AuthorizationThe
			 Ambassador is authorized—
					(A)to provide advice
			 and guidance, as appropriate, to the Federal Government agencies described in
			 subsection (c)(2)(A); and
					(B)on behalf of the
			 Secretary of State, to convene periodic meetings with other Federal Government
			 agencies to enhance and ensure effective coordination of policies, programs,
			 and resources regarding critical issues related to international women’s status
			 and development.
					(2)Sense of the
			 senateIt is the sense of the Senate that the heads of relevant
			 Federal Government agencies described in subsection (c)(2)(A) should ensure
			 effective implementation and coordination of all international women’s policies
			 and programs by annually sharing information with the Office on programs
			 described in subsection (c)(2)(B).
				(e)Congressional
			 briefingsNot later than 6 months after the date of the enactment
			 of this Act, and annually thereafter, the Ambassador shall brief Congress on
			 the integration of gender considerations into its strategies, programming, and
			 associated outcomes, and interagency cooperation.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be required for each of the fiscal years 2011 through 2015 to carry
			 out the activities authorized under this section.
			4.United States
			 Agency for International Development Women’s Development Advisor
			(a)Establishment
				(1)In
			 generalThere is established, within the United States Agency for
			 International Development (referred to in this section as
			 USAID), the Women’s Development Advisor (referred to in this
			 section as the Advisor), who shall—
					(A)be appointed by,
			 and report directly to, the USAID Administrator;
					(B)be highly
			 qualified in the areas of international development and gender integration;
			 and
					(C)participate in
			 high level strategic policy, planning, operations, and evaluations throughout
			 all regional and functional disciplines of USAID.
					(2)Support
			 staffThe Office of Women in International Development shall
			 report directly to the Advisor. The USAID Administrator may assign additional
			 staff with technical and operational expertise as may be needed to assist the
			 Advisor in carrying out the purposes of this section.
				(b)DutiesThe
			 Advisor is authorized to—
				(1)coordinate USAID
			 efforts to integrate gender in foreign assistance design, strategy, and
			 programs;
				(2)coordinate and
			 consult with the Ambassador;
				(3)inform the USAID
			 Administrator of United States Government policies relating to gender,
			 including those disseminated by the Ambassador;
				(4)collect and make
			 publicly available data and analysis on gender integration activities, women’s
			 development, strategies for gender-based violence prevention and response, in
			 accordance with agency-wide mechanisms for data collection, monitoring, and
			 evaluation; and
				(5)provide
			 recommendations to the Administrator.
				(c)Congressional
			 briefingsNot later than 6 months after the date of the enactment
			 of this Act, and annually thereafter, the USAID Administrator or the Advisor
			 shall provide to Congress data collected under subsection (b)(5) on the
			 integration of gender, women’s development, and gender-based violence
			 prevention and response into its strategies, programming, and associated
			 outcomes.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2011 through 2015 to
			 carry out the activities authorized under this section.
			5.Comptroller
			 General report
			(a)Report
			 requiredNot later than 1 year after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 the Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives that provides
			 a detailed accounting of all United States Government financial
			 assistance—
				(1)to further
			 international economic, social, and legal development for women and
			 girls;
				(2)to provide
			 protection for women and girls;
				(3)to improve the
			 role and status of women and girls in societies;
				(4)to prevent and
			 respond to violence against women and girls, including child and forced
			 marriage; and
				(5)to address
			 related issues.
				(b)ContentsThe
			 report required under subsection (a) shall include—
				(1)a description and
			 assessment of the programs authorized and funded to address the issues set
			 forth in paragraphs (1) through (5) of subsection (a);
				(2)an assessment of
			 the coordination among Federal agencies involved in such programs,
			 including—
					(A)an examination of
			 the internal coordination within such programs; and
					(B)the integration
			 with the larger global health and development agenda of the United
			 States;
					(3)an assessment of
			 procurement policies and practices within such programs;
				(4)an assessment of
			 the impact of such efforts; and
				(5)recommendations
			 for improving the coordination and outcomes of such programs and
			 funding.
				
